Filed 3/19/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 52







State of North Dakota, 		Plaintiff and Appellee



v.



John Terrance Daye, 		Defendant and Appellant







No. 20140294







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Reid A. Brady, Assistant State’s Attorney, P.O. Box 2806, Fargo, ND 58108-

2806, for plaintiff and appellee.



Samuel A. Gereszek, P.O. Box 4, East Grand Forks, MN 56721-0004, for defendant and appellant.

State v. Daye

No. 20140294



Per Curiam.

[¶1]	John Terrance Daye appealed from a criminal judgment after a jury found him guilty of reckless endangerment, fleeing a police officer, and driving with a suspended or revoked license.  Daye argued there was insufficient evidence to support the jury verdicts on the charges of reckless endangerment and fleeing a police officer.  We affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom